DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 2, 2021 and wherein the Applicant has amended claims 1-3, 9-10, 16-17, 24-25.
In virtue of this communication, claims 1-30 are currently pending in this Office Action.
With respect to the rejection of claims 1-30 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see Section “Claim Rejections under 35 U.S.C. §112(b)” at page 22 in Remarks filed on September 2, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-30 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaillancourt et al (WO 17049396 A1, equivalent to US 20180286415 A1 hereinafter, Vaillancourt hereinafter).
Claim 1: Vaillancourt teaches an audio encoding method (title and abstract, ln 1-13, upper portion of fig. 1), comprising: 
determining a channel combination scheme for a current frame (determining a long-term Ŝm(t) > 2.0 or not, as a side-to-mono energy difference and mapped to the channel combination scheme for the current frame, representing an out-of-phase signals or non out-of-phase signals by setting a flag Fsub value to be 1 or 0; corresponding to a factor β(t)=1 for the out-of-phase signals for at least consecutive three frames including the current frame t, or β(t) ≠1 defined in fig. 5, para [0103], para [0108]-[0112]);
performing, based on the channel combination scheme for the current frame (indicated by Ŝm(t), formula 12a-12c, para [0108]-[0112], and the discussion above) and a channel combination scheme for a previous frame (represented by Ŝm(t_1) in the formula 12c as the channel combination scheme for the previous frame, and wherein Ŝm(t) is determined also upon Ŝm(t-1) in the formula 12a-12c), segmented time-domain downmix processing on a left channel signal and a right channel signal in the current frame (via formula 9-10, downmix a left channel signal L(i) and a right channel signal R(i) in the current frame t, and processed frame by frame, para [0087] and wherein the factor β(t) determined upon the Ŝm(t) including the Ŝm(t-1) via the formulas 12a-12c) to obtain a primary channel signal (Y(i) in formula 9 in the current frame t) and a secondary channel signal (X(i) in formula 10 in the current frame t) in the current frame (the current frame in formula 9-10 and formula 12a-12c and the discussed above) when sub = 1 for β(t)=1, para [0114]); and
encoding the obtained primary channel signal and the secondary channel signal in the current frame (including primary channel encoder and secondary channel encoder 202, 253 in fig. 2);
wherein the channel combination scheme for the current frame is one of a plurality of channel combination schemes (indicated by the flag Fsub = 1 corresponding to out-of-phase signals or mode, i.e., Ŝm(t)>2.0, para [0112], and the flag Fsub = 0 corresponding to non out-of-phase signals or mode, i.e., Ŝm(t) ≤ 2.0 inherently, para [0112]-[0113]), the plurality of channel combination schemes including an anti correlated signal channel combination scheme corresponding to a near out of phase signal (out-of-phase setting or mode by Fsub = 1 by which, downmix switched to 1404 in fig. 14) and a correlated signal channel combination scheme corresponding to a near in phase signal (non out-of-phase situation, i.e., correlated left and right channel signals, Fsub = 0, by which, downmix switched to 201/301 in fig. 14).
Claim 16 has been analyzed and rejected according to claim 1 above and Vaillancourt further teaches a memory for storing processor-executable instructions (a memory coupled to the processor and comprising instructions, para [0011]); and a processor (a processor, para [0011]) operatively coupled to the memory, the processor being configured to execute the processor-executable instructions to perform the method of claim 1 (the instructions executed by the processor, para [0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (above) and in view of reference Taleb et al (US 20060246868 A1, hereinafter Taleb).
Claim 1: Vaillancourt teaches an audio encoding method (title and abstract, ln 1-13, upper portion of fig. 1), comprising: 
determining a channel combination scheme for a current frame (determining a β(t) based on out-of-phase mode or non out-of-phase mode, via a calculation of a long-term correlation difference value G’LR(t) via formulas 7, 8; defined in fig. 5, the β(t) mapped as the channel combination scheme for a current frame);
performing, based on the channel combination scheme for the current frame (represented by β(t) at the current frame t), segmented time-domain downmix processing (via formula 9-10, para [0086]) on a left channel signal and a right channel signal in the current frame (downmixing a left channel signal L(i) and a right channel signal R(i) in the current frame t, para [0087]) to obtain a primary channel signal (Y(i) in formula 9 in the current frame t) and a secondary channel signal (X(i) in formula 10 in the current frame t) in the current frame (the current frame t in the formula 7-10) when the channel combination scheme for the current sub = 1 for β(t)=1, or G’LR(t) = 2 or ĜLR(t) ≥  1.5 in formula 7, or with flag Fsub = 0 for β(t) ≠ 1 in fig. 5 or ĜLR(t) < 1.5 in formula 7); and
encoding the obtained primary channel signal and the secondary channel signal in the current frame (including primary channel encoder and secondary channel encoder 202, 253 in fig. 2);
wherein the channel combination scheme for the current frame is one of a plurality of channel combination schemes (indicated by the flag Fsub = 1 corresponding to out-of-phase signals or mode, i.e., Ŝm(t)>2.0, para [0112], and by the flag Fsub = 0 corresponding to non out-of-phase signals or mode, i.e., Ŝm(t) ≤ 2.0 inherently, para [0112]-[0113]), the plurality of channel combination schemes including an anti correlated signal channel combination scheme corresponding to a near out of phase signal (out-of-phase setting or mode by Fsub = 1 by which, downmix switched to 1404 in fig. 14) and a correlated signal channel combination scheme corresponding to a near in phase signal (non out-of-phase situation, i.e., correlated left and right channel signals, Fsub = 0, by which, downmix switched to 201/301 in fig. 14).
However, Vaillancourt does not explicitly teach that it is also based on a channel combination scheme for a previous frame to perform the disclosed processing of the segmented time-domain downmix processing.
Taleb teaches an analogous field of endeavor by disclosing an audio encoding method (title and abstract, ln 1-16 and fig. 5 and a method in fig. 6) and wherein determining a channel t at a current frame t, para [0103]-[0104]); performing, based on the channel combination scheme for the current frame (based on ht for a smoothed ICP filter h*t(μ) by a formula 18-19, para [0103]) and a channel combination scheme for a previous frame (based on ht-1 for the smoothed ICP filter h*t(μ) by the formula 18-19, para [0103]), segmented time-domain mix processing on a channel signal in the current frame to obtain a secondary channel signal in the current frame (applying the filter h*t(μ) to mono signal m(t) for generating a secondary signal s, para [0071]-[0072]) when the channel combination scheme for the current frame is different from the channel combination scheme for the previous frame (ht-1 being different from ht in formula 19, ht = ht-1 is special case inherently via the formula 19, para [0103]-[0104]); and encoding the obtained  for benefits of achieving an improvement of audio encoding by adaptively adjusting the filter coefficient to avoid a deterioration of a signal gain (para [0031], para [0104]) and reducing aliasing artifacts and instability in the reconstructed stereo image (para [0014]-[0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein based on the channel combination scheme for the previous frame and the channel combination scheme for the current frame for performing the segmented time-domain mixing processing on the channel signal in the current frame to obtain the secondary channel signal in the current frame, as taught by Taleb, to the based on the channel combination scheme for the current frame in the audio encoding method, as taught by Villancourt, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claim 1 above and the combination of Vaillancourt and Taleb further teaches a memory for storing processor-.

Allowable Subject Matter
Claims 2-8 and 17-23 (previous frame as correlated, current frame as anti-correlated), claims 9-15 and 24-30 (previous frame as anti-correlated, current frame as correlated) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in two independent forms including two claim groups above, respectively, and including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on September 2, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1-3, 9-10, 16-17, 24-25, a response is considered necessary for several of applicant’s arguments since references Vaillancourt and Taleb will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of claim 1 under 35 U.S.C. 102(a)(2), anticipated by Vaillancourt (WO 2017047396 A1) and the claimed feature “performing, based on the 
In response to the argument above, the Office respectfully disagrees because (1) claim 1 broadly recites “determining a channel combination scheme for a current frame” and “based on the channel combination scheme for the current frame and a channel combination scheme for a previous frame” with no recitation, implicit and explicit, of what “channel combination scheme” is in claim 1, including no recitation of the argued “the selected channel mixer of the previous frame” “as the channel combination scheme” in claim 1, and (2) because no recitation of the argued “selected channel mixer of the previous frame” “as the channel combination scheme” and no recitation of what the “scheme” is in claim 1, Vaillancourt’s long 

With respect to the claimed feature “segmented” in the claimed “segmented time-domain downmix processing on a left channel signal and a right channel signal”, the applicant further argued “the downmix equations of paragraph [0086] of Vaillancourt is not changed for frame i, which is not a segmented downmix processing”, as asserted in paragraph 1 of page 24 in Remarks filed on September 2, 2021.
In response to the argument above, the Office further respectfully disagrees because Vaillancourt clearly discloses that the obtained audio signals Y(i) and X(i) are dependent of the frame index “i” (formula 9-10, para [0086]-[0087]) and based on framed input audio signals L(i) 

With respect to the prior art rejection of claim 1 under 35 U.S.C. 103(a), over Vaillancourt and in view of Taleb, the applicant indicated “The Office Action acknowledges that Vaillancourt fails to disclose performing, based on the channel combination scheme for the current frame and a channel combination scheme for a previous frame, the segmented time-domain downmix processing on a left channel signal and a right channel signal …” and Taleb does not teach above the claimed features because “Taleb’s ICP at most indicates that the side signal of the nth frame is obtained based on the mono signal of the (n-1)th frame” and “Taleb is also silent with respect to ‘segmented time-domain downmix processing’ and perform the ‘segmented time-domain downmix processing when the channel combination scheme for the current frame is different from the channel combination scheme fro the previous frame”, as asserted in paragraphs 5-6 of page 24 and paragraph 1 of page 25 in Remarks filed on September 2, 2021.
In response to the argument above, the Office further disagrees because (1), as office action indicated, Vaillancourt merely does not teach the claimed “channel combination scheme for a previous frame” also based on which, the disclosed segmented time-domain downmix processing is performed, other than the argued “Vaillancourt fails to performing, based on the channel combination scheme for the current frame, segmented time-domain donwmix processing”; (2) Indeed, Taleb’s ICP is applied to a mono signal, and however, the Taleb’s mono signal is generated by downmixing the input stereo L and R signals (formula 1, para [0087]) and 

On the bases of above analyses and evidences from the prior art(s), the prior art rejections of independent claim 1 under 35 USC §102(a)(2) and 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claim 16 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654